Case: 11-41296     Document: 00512046687         Page: 1     Date Filed: 11/07/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         November 7, 2012
                                     No. 11-41296
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOE SANTANA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:11-CR-784-1


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        As his sole issue on appeal, Joe Santana argues that his case should be
remanded to the district court for the limited purpose of correcting the written
judgment to reflect that he was convicted of a conspiracy to possess with intent
to distribute 1,000 or more kilograms of marijuana, as charged in Count 1 of the
indictment, rather than for “[p]ossession with intent to distribute, approximately
1430.51kilograms of marijuana.”            The Government concurs that the error
involved is clearly a clerical one which should be corrected under Federal Rule

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-41296    Document: 00512046687     Page: 2   Date Filed: 11/07/2012

                                 No. 11-41296

of Criminal Procedure 36. The Government also notes that the written judgment
does not reflect that Count 2 of the indictment was dismissed upon its motion.
We have noted sua sponte that this court must remand for the purpose of
correcting irregularities contained in the judgment. United States v. Johnson,
588 F.2d 961, 964 (5th Cir. 1979).
      The case is REMANDED           for the limited purpose of the entry of a
corrected judgment reflecting that Santana was convicted of a conspiracy offense
and that Count 2 was dismissed on the Government’s motion.




                                        2